                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RENE ROBINSON,

                  Plaintiff,                              8:18CV85

      vs.
                                                      MEMORANDUM
                                                       AND ORDER
LINCOLN COUNTY COURT, and
DEBRA MCCARTHY,

                  Defendants.

       On September 27, 2018, the court determined Plaintiff’s Complaint (filing
no. 1) failed to state a claim for relief and ordered Plaintiff to file an amended
complaint within 30 days or face dismissal of this action. (Filing No. 18.)
Additionally, on October 5, 2018, the court ordered Plaintiff to update his address
with the court within 30 days or face dismissal of this action. (Filing No. 20.) To
date, Plaintiff has not filed an amended complaint, updated his address, or taken
any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because the Complaint fails to state a claim and because Plaintiff failed
to prosecute it diligently and failed to comply with this court’s orders. The court
will enter judgment by a separate document.

      Dated this 8th day of November, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
